Case 20-12456-JTD   Doc 1108-7   Filed 02/11/21   Page 1 of 13




                     EXHIBIT 13
             Case 20-12456-JTD            Doc 1108-7        Filed 02/11/21       Page 2 of 13




                           U.S. BANKRUPTCY COURT APPROVED
                          MASTER INTERIM SERVICES AGREEMENT

                                                BETWEEN

                              RUBY TUESDAY OPERATIONS, LLC

                                               (“OWNER”)

                                                    AND

                                        RUBY TUESDAY, INC.

                                             (“PROVIDER”)

        Pursuant to that certain Findings of Fact, Conclusions of Law, and Order Confirming the
Debtors’ Second Amended Chapter 11 Plan (the “Confirmation Order”) [Docket No. []], dated
[], 2021 and entered by the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) in Case No. 20-12456 (JTD), this Master Interim Services Agreement (this
“Agreement”), dated as of [], 2021, is entered into by and among Owner, on behalf of itself
and its affiliates, and Provider, effective as of the Effective Date (as defined in the Plan).1

        WHEREAS, pursuant to the Plan, all of Provider’s operating assets other than the RT
Lodge and interests in its subsidiaries (other than RTI) shall be transferred to Owner, including
Assets (other than the RT Lodge) at substantially all of the Debtors’ open and operating
restaurants, which restaurants are listed on Schedule 1.1 of this Agreement (each, a “Retained
Location” and collectively, the “Retained Locations”), and any Liquor Licenses (as hereinafter
defined) for restaurants that are no longer open and operating and that have value, which are
listed on Schedule 1.2 of this Agreement (each, a “Closed Location” and collectively, the
“Closed Locations”) (such Liquor Licenses for Closed Locations being collectively referred to
herein as “Marketed Licenses”).

       WHEREAS, each Retained Location is a casual-dining restaurant, which includes the (i)
on premise sale and consumption of alcohol, including beer, wine and spirits, where applicable,
under the respective local, state and federal liquor licenses held or used by Provider and listed on
Schedule 1.3 of this Agreement (each a “Liquor License” and collectively the “Liquor Licenses”)
and/or (ii) sale of food under the respective Permits in the name of Provider, also listed on
Schedule 1.3 (each a “Permit” and collectively the “Permits”).

        WHEREAS, (i) Owner and Provider desire the operation of each of the Retained
Locations to continue without interruption until Owner, with respect to each Retained Location,
obtains from the relevant state and/or local government regulatory authorities the Liquor
Licenses and Permits, as applicable, at such Retained Locations in its name, either through
transfer or new application, and (ii) Owner, Provider and other interested parties desire to


1
 Capitalized terms used but not defined herein shall have the meanings set forth in the Debtors’ Second Amended
Chapter 11 Plan (the “Plan”) [Docket No. []].


[AM_ACTIVE 402916550_6]
            Case 20-12456-JTD         Doc 1108-7       Filed 02/11/21     Page 3 of 13




transfer the Marketed Licenses to third parties as soon as practical, doing so in compliance with
applicable state and local liquor laws.

       NOW, THEREFORE, for and in consideration of the mutual covenants and other good
and valuable consideration as provided herein and in the Plan, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

        1.      The “Term” shall commence on the Effective Date and shall terminate, (i) for
each Retained Location, upon the earliest to occur of (a) Owner’s receipt via transfer from the
Provider or through initial application for license issuance from all applicable Governmental
Units of each Liquor License and Permit for said Retained Location, (b) five (5) Business Days
after the date that Provider receives written notice of termination from Owner, (c) December 31,
2021 (unless this Agreement is otherwise terminated prior to the earliest of such dates pursuant
to the terms hereof or by mutual agreement of the parties) or (d) such later date as may be agreed
by the parties, and (ii) for the Closed Locations, upon the earliest to occur of (a) the date that the
last remaining Marketed License is transferred to Owner or sold to a third party and the proceeds
for all sales of Marketed Licenses are received and distributed to Owner, (b) five (5) Business
Days after the date that Provider receives written notice of termination from Owner, (c)
December 31, 2021 (unless this Agreement is otherwise terminated prior to the earliest of such
dates pursuant to the terms hereof or by mutual agreement of the parties) or (d) such later date as
may be agreed by the parties.

        2      (a)      During the Term, Provider shall remain the licensed retail vendor of
alcohol and/or retail food for the Retained Locations, as applicable, and in such capacity shall
manage, control, and operate, pursuant to and subject to the Plan, the Retained Locations to the
extent required for each Liquor License and/or Permit, as applicable, to remain effective.
Provider hereby appoints Owner as its agent to manage and operate the Retained Locations to the
extent permitted by applicable law. Pursuant to its appointment as Provider’s agent and subject
to the following sentence, on Provider’s behalf, Owner shall collect, and be entitled to retain all
revenues generated by the Retained Locations during the Term (the “Revenues”), unless not
permitted to do so, and shall distribute the Revenues consistent with this Agreement, and shall
reimburse Provider, as its fee under this Agreement, (i) any reasonable and documented costs,
fees, and expenses and all other liabilities or expenses incurred by Provider in the performance of
its obligations under this Agreement or incurred as a result of the operation of the Retained
Locations and (ii) the insurance obligations of Provider set forth in Section 5 below
(individually, a “Liability” and collectively, the “Liabilities”) arising out of, related to, or
associated with the Retained Locations during the Term. Notwithstanding anything contained
herein to the contrary, all employees of the Retained Locations shall be employed by the Owner,
and Provider shall have no duty or authority to take action as an employer with respect to any
such employee or to enter into any contract on behalf of the Owner, without the Owner’s prior
written consent. In the event that state law requires Provider to collect the Revenues, it shall do
so and distribute the receipts consistent with the intent stated in this paragraph.

               [(b)    In addition to and in no way limiting the foregoing, during the Term, and
solely to the extent required by applicable law, Provider hereby appoints Owner as its agent to
manage, control, operate, use and access the depositary bank accounts and merchant services
bank accounts designated for liquor revenues (collectively, the “Bank Accounts”) for the benefit
                                                  2
[AM_ACTIVE 402916550_6]
                Case 20-12456-JTD             Doc 1108-7         Filed 02/11/21   Page 4 of 13




of Owner in connection with the operation of the Retained Locations. Provider agrees that it shall
not have the right to manage, control, operate, use, or access the Bank Accounts and that all
proceeds therein are and shall remain the sole and exclusive property of Owner.]2

       3.     For valuable consideration received, and in order to induce Provider to enter into
this Agreement, Owner and Provider covenant and agree as follows, which covenants and
agreements shall survive the termination of this Agreement:

                   (a)      Provider shall have no duties or responsibilities under this Agreement
           other than those specified herein and no implied obligations (other than to act in good
           faith) shall be read into this Agreement;

                   (b)    Neither Provider, nor any of its Affiliates, employees, officers, directors,
           members, representatives, agents, attorneys, direct or indirect equity holders, successors,
           predecessors or assigns (collectively, the “Provider Released and Indemnified Parties”),
           will be liable to Owner for, and Owner releases and forever discharges the Provider
           Released and Indemnified Parties from, any and all claims, liabilities, actions, suits,
           judgments, losses, injuries, damages, costs or expenses arising out of or connected with
           any act or omission of any of the Provider Released and Indemnified Parties pursuant to
           this Agreement or with respect to the performance of Provider’s obligations under this
           Agreement, except for claims to the extent arising primarily out of such Person’s gross
           negligence, fraud, or willful misconduct as finally determined by a court of competent
           jurisdiction;

                   (c)      Other than for such amounts arising primarily out of the gross negligence,
           fraud or willful misconduct of the Provider Released and Indemnified Parties as finally
           determined by a court of competent jurisdiction, Owner agrees to indemnify, defend and
           hold harmless and discharges the Provider Released and Indemnified Parties from and
           against any and all claims, actions, demands, judgments, losses, costs, expenses, damages
           and liabilities (including attorneys’ fees and other expenses of litigation) arising out of or
           resulting from such Provider Released and Indemnified Parties’ performance of
           Provider’s obligations under this Agreement and/or the operation of the Retained
           Locations;

                  (d)     During the Term, except as provided below and herein, all purchases and
           services rendered with respect to the operation of the Retained Locations shall be in the
           name of the Owner, including, without limitation, all utility service and all accounts for
           the purchase of inventory, to the extent permissible by applicable laws. The foregoing
           notwithstanding, purchases of alcohol inventory and liquor liability insurance for the
           Retained Locations shall be made by Owner on behalf of and in the name of Provider as
           provided below, such purchases to be paid from the Revenues as set forth herein;

                  (e)    Nothing in this Agreement or the Plan shall be deemed to be a transfer of
           any Liquor Licenses or Permits unless and until such transfer is duly approved by all
           applicable Governmental Units having applicable licensing authority, and each Liquor

2
    To be revised as necessary to comply with applicable state law.
                                                           3
[AM_ACTIVE 402916550_6]
            Case 20-12456-JTD         Doc 1108-7      Filed 02/11/21      Page 5 of 13




       License and Permit is issued in the name of Owner or its designee. Notwithstanding the
       foregoing, Owner agrees to: (i) pay for all applicable annual license fees and/or license
       renewal fees due to the licensing authorities as of and after the Effective Date in
       connection with the maintenance of each Liquor License and Permit; and (ii) provide all
       funds reasonably necessary to maintain each Liquor License and Permit in full force and
       effect (including the provision of letters of credit and/or bonds as required by the various
       Governmental Units);

                (f)    During the Term, Provider shall, at the sole cost and expense of Owner,
       use commercially reasonable efforts to maintain and/or keep all Liquor Licenses and
       Permits valid and in full force and effect. If, prior to the issuance or transfer of all Liquor
       Licenses and Permits, one or more of the Liquor Licenses or Permits are required to be
       renewed or otherwise require action by the licensee or permittee of record to fulfill any
       administrative or legal responsibility associated with said Liquor License(s) or Permit(s),
       Provider agrees to use commercially reasonable efforts to cooperate in good faith with
       and fulfill any such administrative or legal responsibility, including, but not limited to,
       facilitation of the filing of state and/or local license renewal applications of any such
       Liquor License or Permit so as to secure the continued ability to sell and serve alcohol
       and food at the Retained Locations to the extent allowed by applicable law; provided,
       however, that Owner shall pay any license fees and expenses required to be paid as part
       of such renewals or actions (including the provision of letters of credit and/or bonds as
       required by the various Governmental Units); and

               (g)     The parties agree that (i) required notifications shall be submitted to the
       applicable state and local liquor licensing agencies, at Owner’s expense, to report the
       changes in ownership and management for the Liquor Licenses that are currently held by
       subsidiaries of Ruby Tuesday, Inc., regardless of whether such Liquor Licenses are
       issued for Retained Locations or are the Marketed Licenses, (ii) Owner and Provider shall
       apply the terms of this Agreement equally to the Marketed Licenses until such time as the
       change of ownership applications for the Marketed Licenses are approved by the
       applicable state and local liquor licensing and other Governmental Units, and (iii) with
       regard to the Marketed Licenses, they shall reasonably cooperate with the sale and
       transfer of the Marketed Licenses to third parties when and as necessary, at Owner’s
       expense, and further agree that the proceeds of the sales of Marketed Licenses shall be
       distributed to Owner.

         4.    Without limiting any other term of this Agreement, Revenues will be used to pay
for all alcohol sold and served at the Retained Locations, as well as for Owner’s costs and
expenses in operating the Retained Locations and Provider’s costs and expenses incurred
pursuant to this Agreement; provided, however, if such Revenues are not sufficient to pay for
such costs, expenses, liabilities, and obligations with respect to the alcohol sold and served at the
Retained Locations, Owner shall pay such amounts from other sources. All alcohol purchases
shall be made in customary fashion and, to the extent required by applicable law, Owner shall
pay to Provider a refundable security deposit equal to the value of the alcohol inventory on hand
as of the Effective Date, which Provider shall deposit into a checking account maintained by
Provider in the name of the holder of the Liquor License and/or Permit, as applicable, and, to the

                                                 4
[AM_ACTIVE 402916550_6]
            Case 20-12456-JTD         Doc 1108-7      Filed 02/11/21     Page 6 of 13




extent permitted by applicable law, such account shall be utilized for the purpose of making any
such purchases.

         5.     (a)     During the full Term, Owner shall keep in full force and effect: (a)
commercial general liability insurance with limits of at least $2,000,000.00 per occurrence for
personal injury and death and property damage and product liability, which shall, among other
risks, include coverage against all claims arising out of alleged liquor law or dram shop liability,
and such commercial general liability policy shall name Provider as additional insureds for so
long as the Liquor Licenses and Permits are held or used by Provider; and (b) worker’s
compensation insurance as required by law. Notwithstanding the foregoing, to the extent
required by applicable law, Owner may instead, at its sole discretion, require Provider to keep in
full force and effect such insurance policies.

                 (b)    Owner agrees that all equipment, facilities and personal property
necessary for operating the Retained Locations including, without limitation, glassware,
dishwashing equipment, dispensing equipment, barware, pouring devices, storage areas and
facilities, and cash registers shall be maintained by Owner, and shall be insured by the Owner.

                (c)    With respect to any insurance policies required to be obtained and
maintained by Provider pursuant to this Agreement: (a) all costs and expenses with respect to
such insurance policies (including any premiums) shall be paid for by Owner, (b) such insurance
policies shall be obtained and maintained in accordance with Provider’s standard corporate
insurance policies, processes and procedures, and (c) such insurance policies shall name Owner
as an additional loss payee.

        6.      In the event that either party violates: (a) any provision of this Agreement other
than those related to Legal Requirements (as defined below) and maintenance of the insurance
coverages required pursuant to Section 5 above and such violation remains uncured for five (5)
business days after notice thereof to the violating party via email and overnight mail to the notice
parties at the addresses listed in the Plan or (b) any Legal Requirement (i) after issuance of a
final decision is either not appealed or is upheld on appeal, or (ii) upon the issuance of a second
citation alleging a violation of any Legal Requirement prior to a final decision described in
clause (i) hereof, where there is a finding of the applicable authority adverse to Owner or
Provider, the non-violating party shall have the right to terminate this Agreement immediately
after five (5) business days’ written notice to the violating party; provided, that if a violation of
subparagraph (b)(i) or (b)(ii) above can be cured by payment of a fine or otherwise, the non-
violating party may not terminate this Agreement if the violating party cures such violation
within the earlier to occur of (x) the time required by law or set forth in the citation, or (y) ten
(10) business days after such decision is upheld on appeal, or if no appeal is filed, the last day
permitted for filing an appeal. Upon the issuance or transfer to Owner of the required Liquor
License or Permits for a Retained Location, Provider shall, at Owner’s cost, (A) deliver promptly
the original Liquor License(s) or Permit(s), as the case may be, for such Retained Location to
Owner or to the pertinent Governmental Unit, (B) notify the pertinent Governmental Unit that it
is surrendering the original Liquor License(s) or Permit(s), as the case may be, and desires that
they be canceled, and/or (C) take such other action with respect to the pertinent Governmental
Unit as it may require to effect and confirm the cancellation of the original Liquor License(s) or
Permit(s), as the case may be, and as if it had actually surrendered the original Liquor License(s)
                                                 5
[AM_ACTIVE 402916550_6]
            Case 20-12456-JTD         Doc 1108-7      Filed 02/11/21      Page 7 of 13




or Permit(s); provided, however, that, the foregoing notwithstanding, (i) Owner, upon obtaining
a Liquor License from the relevant state and/or local government regulatory authorities either
through transfer or new application (the approval of Owner’s ownership of any such Liquor
License by the relevant state and/or local government regulatory authorities, the “Liquor License
Approval”), shall retain to the fullest extent allowed by applicable laws the right to sell and
transfer to a legally qualified purchaser such Liquor License pursuant to applicable Legal
Requirements, and (ii) upon Owner’s written request, and at Owner’s cost, Provider shall use
commercially reasonable efforts to cooperate with Owner to sell and transfer such Liquor
License(s) designated by Owner and held by Provider to one or more third parties identified by
Owner to the extent that such sale and transfer is permitted by applicable Legal Requirements,
and the proceeds of any such sale and transfer shall inure to Owner. “Legal Requirements” shall
mean and include all those laws applicable to maintaining each relevant Liquor License and
obtaining its respective Liquor License Approval.

       7.      All alcohol to be purchased for service or sale at the Retained Locations shall be
purchased in the name of Provider unless Owner or its designee is permitted to make such
purchases in its name under applicable law or under the authority of the Bankruptcy Court and
Confirmation Order entered thereby.

        8.     Owner, in the name of and on behalf of Provider, shall collect all sales tax from
the sales of food, beverages and other personal property at the Retained Locations and shall
prepare all required sales tax reports and remit the total sales tax due in connection with the
operation of each Retained Location for each month or partial month during the Term.

       9.       Notwithstanding anything in this Agreement to the contrary, and in addition to
any other remedies available at law or equity, Provider has the right, at its option, to offset any
amount due from Owner to Provider under the terms and conditions of this Agreement, whether on
account of Owner’s indemnification obligations or otherwise, against any proceeds received by
Provider for the sale of any Marketed Licenses prior to any distribution by Provider of such proceeds
to Owner.

        10.   Time is of the essence in this Agreement. Owner agrees to work diligently to
secure the Liquor License Approvals at the Retained Locations and all necessary authorizations,
consents and approvals to transfer the Permits at the Retained Locations in its name, and
Provider agrees to cooperate in good faith with Owner at Owner’s sole cost and as reasonably
may be necessary.

        11. This Agreement shall be construed and interpreted in accordance with the laws of the
State of New York.

       12.     This Agreement, together with the Plan and Confirmation Order, constitutes and
represents the entire understanding and agreement among the parties with respect to the subject
matter hereof. In the event and to the extent that there is a conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of this Agreement shall control. This
Agreement can be amended, supplemented or changed, and any provision hereof can be waived,
only by written instrument making specific reference to this Agreement signed by the party


                                                 6
[AM_ACTIVE 402916550_6]
            Case 20-12456-JTD         Doc 1108-7      Filed 02/11/21     Page 8 of 13




against whom enforcement of any such amendment, supplement, modification or waiver is
sought.

        13.    This Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any Person or entity not a party
except as otherwise expressly provided herein. No assignment of this Agreement or of any rights
or obligations hereunder may be made by either Provider or Owner (by operation of law or
otherwise) without the prior written consent of the other party and any attempted assignment
without the required consent shall be void and without effect. No assignment of any obligations
hereunder shall relieve the parties of any such obligations.

      14.    Notwithstanding the foregoing, nothing herein is intended to waive, alter or
amend any obligations of Owner or Provider under the Plan or Confirmation Order.

       15.     Except as otherwise expressly set forth herein, nothing contained herein shall be
construed as to constitute the relationship hereby created as an employment, an agency,
partnership, or a joint venture, Provider having no authority to make any binding agreement or
commitment on behalf of Owner.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 7
[AM_ACTIVE 402916550_6]
          Case 20-12456-JTD     Doc 1108-7    Filed 02/11/21   Page 9 of 13




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

PROVIDER:

RUBY TUESDAY, INC.

By: _______________________________

Name: _____________________________

Title: _____________________________




OWNER:

RUBY TUESDAY OPERATIONS, LLC

By:

Name: ______________________________

Title: _______________________________




[AM_ACTIVE 402916550_6]
                Case 20-12456-JTD    Doc 1108-7   Filed 02/11/21   Page 10 of 13


                                       SCHEDULE 1.1
                                    RETAINED LOCATIONS




[AM_ACTIVE 402916550_6]
          Case 20-12456-JTD   Doc 1108-7   Filed 02/11/21   Page 11 of 13




                                SCHEDULE 1.2

       LIQUOR LICENSES AT CLOSED LOCATIONS THAT HAVE VALUE &

                   THE ENTITIES THAT HOLD SUCH LICENSES




[AM_ACTIVE 402916550_6]
          Case 20-12456-JTD   Doc 1108-7   Filed 02/11/21   Page 12 of 13




                                SCHEDULE 1.3

                      ALL PERMITS AND LIQUOR LICENSES




[AM_ACTIVE 402916550_6]
          Case 20-12456-JTD   Doc 1108-7    Filed 02/11/21   Page 13 of 13




                                   Exhibit A

                                     Plan




[AM_ACTIVE 402916550_6]
